Case 1:20-cv-10832-AT-SN Document 59-3 Filed 03/11/21 Page 1 of 18

Exhibit C
Case 1:20-cv-10832-AT-SN Document 59-3 Filed 03/11/21 Page 2 of 18

AO $88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises im a Crvil Action

UNITED STATES DISTRICT COURT

 

 

 

for the
Southem Distnct of New York
Securities and Exchange Commission y
Plaintiff )
v. ) Civil Action No. 20 Civ. 10832 (AT)

Ripple Labs, Inc., Bradley Garlinghouse, & Christian )
A. Larsen )

Defendant )

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: SVB Financial Group

 

(Name of person to whom this subpoena is directed)

ff Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection. copying, testing, or sampling of the
material: Documents requested in Attachment A, hereto

 

Place: 200 Vesey Street, Suite 400 Date and Time:
New York, N.Y. 10261 02/24/2021 12:00 am

 

 

 

 

Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land. or
other property possessed or controlled by you at the time, date, and location set forth below. so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Time:

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance:
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doimg so.

Date: 01/25/2021

CLERK OF COURT
|
OR

i

Signature of Clerk or Deputy Clerk Attorney 's signature

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Securities and Exchange Commission , who issues or requests this subpoena, are:
Jorge G. Tenreiro & Dugan Bliss, 200 Vesey Street, Suite 400, New York, N.Y_, tenreiroj@sec.gov; 212 336 9145

 

Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
itis directed. Fed. R. Civ. P. 45(a)(4).
Case 1:20-cv-10832-AT-SN Document 59-3 Filed 03/11/21 Page 3 of 18
AO $88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)
Civil Action No. 20 Civ. 10832 (AT)

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any)

 

on (date)

“ I served the subpoena by delivering a copy to the named person as follows:

 

 

on (date) > Or

 

3 I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

 

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:
Case 1:20-cv-10832-AT-SN Document 59-3 Filed 03/11/21 Page 4 of 18
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permut Inspection of Premises in a Civil Action(Page 3)

 

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Tnal, Hearing, or Deposition. A subpoena may command a

person to attend a hearing, or deposition foll
tom tel «tin ewe, deposi ony ees

TT dente tae alec Ie meen
within the state where the person resides, is employed, or regularly
transacts business in person. if the person

(i) is a party or a party's officer, or

(ii) is commanded to attend a trial and would not incur substantial

expense.

(2) For Other Discovery. A subpoena may command:
(A) production of documents, electronically stored information. or
ible things at a place within 100 miles of where the Tesides, is
cane hy ope

(B) inspection of premises at the premises to be inspected.
(d) Protecting a Person Subject to a Subpoena; Enforcement.

ete’ eet or Expense; Sanctions. A party or attommey
inal tenon burden or expense on a person subject to the
Beetotiet he ie tcc! ince came eaces cpaacat
soma. Tec this duty and umpose an appropnate sanction—which may include
Soi cornianpe nad eancieabhc aocgey7a tease nganir oo eney aes
fails to comply.

(2) Command to ee Materials or cane nervy.
Ph sla nga Revit Seve to produce
documents. electronically stored information, or tangible things. or to
rpg scar per ang gsc: orp cd
ee ae Se ee ae es
, OF
(B) Objections. A person commanded to produce documents or tangible
athe pons wifes ection omepecin coine eiNot
the subpoena a written objection to inspecting. testing,
sampling any or all of the materials or to inspecting Papuan ei
electronically siceedl ioltsaioa as Sis hea cx cael wine
cojerttal ection axve' telkin in cnr: Of ethos for

capac of aj ast poe re. fn cect ade

At notice to the commanded person, the serving
may move ie out ie tt wre copii eed a
or
ce aed et de niet. Sgtbraocrmesse hones ae
ccm cary siti rage is neither a party nor a party's officer
significant expense resulting from compliance.

o ashing or Modifying a Subpoena.
Site on Required : sires ie const dy ie did wes

specified at Rule 40
ene ce eee ae ee en if no
On OF waiver
(iv) echihacha tater torpnllen Gapiion

When Permitted. To protect a person subject to or affected
spore hc thi wre confine earl.

a or modify the subpoena if it
ga de sce robes conbdesal research
commercial information; or

(ii) ie ci csuner in NE Sea
study that was not requested by = ,

(C) Speci aenieenhe as acaadied In the circumstances

ween SEO), the court may, instead of quashing or
setters ttre rat =

i) shows a substantial need forthe testimony or material that cannot be
otherwise met without undue

hardship; and
(ii) ensures that the subpoenaed person will be reasonably compensated.
(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures eee documents or electronically stored
information:

sea oouarre A person to a subpoena
ten ay bey ne eg cep lest whe cacy ctaeks pean
to correspond to the categories in the demand.
(B) Form for Electronically Stored ion Not
valeai 5 Ertcng Ecol Sred iron at pce
it ina form or forms in
which it is Be edy meicbieed © i astanomatly able factor fete
(C) Electronically Stored Information Produced in Only One Form. The
person need not produce the same stored
information in more than one form.
(D) Inaccessible Electronically Stored Information. The person
need not provide discovery of stored formation
Bane sone tat onsen team not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person ing must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
shows good cause, considering the limitations of Rule

requesting party
26(b)2)(C). The court may specify conditions for the discovery.

(2a) Information Withheld ‘A person witiholding
ion wi
seater chctes Gat Wise petribecel ne totteet to petctie tr aiid erica
material must:
(i) expressly make the claim: and
(ii) describe the nature of the withheld documents, communications, or
things in a manner that. without revealing formation itself
privileged or protected, will enable the parties to assess the claim.
(B) Information Produced. bok cn reainira aio nei

eae protection
-preparation material, the pes woking dee ciate may uch a pails
that received the information of the claim and the basis for it After b

notified, a party must promptly return, sequester, or destroy the
information and any copies it has: must not use or disclose the information
until the claim is resolved: must take reasonable steps
information if the party disclosed it before notified; and may promptly
poise despteneconeres Pepa reabree tger ‘or the district where
compliance is required for a determination of the claim. The person who
ee ee Ee

Conte:
The cout forthe dsc where compliance is requiredand als, after a
is transferred, the issuing court—may hold in contempt ‘poe
who, cho Basvbag boca sedan. belt ostaced sobeeee chcado ts Glee
subpoena or an order related to it

 

 

For access to subpoena materials. see Fed. R. Civ. P_ 45(a) Committee Note (2013).

 

 
Case 1:20-cv-10832-AT-SN Document 59-3 Filed 03/11/21 Page 5 of 18

ATTACHMENT FOR SUBPOENA ISSUED TO SVB FINANCIAL GROUP
SEC v. Ripple Labs, Inc. et al_, No. 20 Cw_ 10832 (S.D.N_Y.)

January 25, 2021
Definitions

As used m this subpoena, the words and phrases hsted below shall have the followme
meanings:

1 “SVB” means SVB Fimancial Group and any of its parents, subsixhanes, affihates.
predecessors, successors, officers, directors, employees, agents, partners, and
independent contractors, as well as aliases, code names, trade names, or busmess
names used by, or formerly used by, any of the foregome, mcladme but not
lmuted to Siicon Valley Bank

2. “Rupp” means the entity dome business under the name “Ripple Labs, Inc.,”
mcludme parents, subsidiaries, affihates, predecessors, successors, officers,
directors, employees, agents, general partners, imuted partners, partnerslups and
ahases, code names, or trade or busmess names used by any of the foregome,
including, for the avoidance of doubt, the entity domp busmess under the name
XRP 1, LLC

Es “Garlnghouse” means Bradley Garlnghouse, Ripple’s CEO.
4. “Larsen” means Christian A. Larsen, Ripple’s former CEO.

5. “Person” means a natural person, firm, association, orgamzation, partnerslup,
business, trust, corporation, bank or any other private or public entity.

6. A “Representative” of a Person means any present or former family members,
officers, executives, partners, jomt-venturers, directors, trustees, employees,
consultants, accountants, attorneys, agents, or any other representative actme or
purportme to act on behalf of the Person.

7 “Document” shall mcinde, but i not imited to, any written, printed, or typed
matter mcludmg, but not limited to all drafts and copies bearmp notations or
marks not found m the orginal, letters and correspondence, mteroffice
commmmications, shps, tickets, records, worksheets, fnancial records, accountng
documents, bookkeepme documents, memoranda, reports, manuals, telephone
logs, facsmules, messages of any type, telephone messages, text messages, voice
mails, tape recordmgs, notices, mstructions, mmutes, summaries, notes of
meetings, file folder markings, and any other organizational mdicia, purchase
orders, mformation recorded by photographic process, mcludmg microfilm and
mucrofiche, computer printouts, spreadsheets, and other electronically stored
information, mchidmg but not limited to writmes, drawmes, sraphs, charts,
10.

11.

12.

13.

Case 1:20-cv-10832-AT-SN Document 59-3 Filed 03/11/21 Page 6 of 18

photorraphs, sound recordmes, mages, and other data or data compilations that
are stored m any medmm from which mformation can be retrieved, obtamed,
mampulated, or translated.

“Communication” means amy correspondence, contact, discussion, e-mail, mstant
message, or any other land of oral or written exchange or transnussion of
information (m the form of facts, ideas, mqumies, or otherwise) and any response
thereto between two or more Persons or entities, mcludmg, without imitation, all
telephone conversations, face-to-face meetmgs or conversations, mternal or
external discussions, or exchanges of a Document or Documents.

“Concernmg” means directly or mdirectly, m whole or m part, describmg,
constitutme, evidencme, recordme, evaluatme, substantiatme, concermme,
teferrme to, aludme to, m connection with, commentme on, relating to,
regards, discussme, showme, describme, analyzme or reflectme.

An “Agreement” means any actual or contemplated (i) written or oral Apreement;
(a) term or provision of such Agreement; or (m) amendment of any nature or
termmation of such Agreement. A request for any Agreement among or between
specified parties mchides a request for all Documents Concermme (i) any actual or
contemplated Agreement among or between such parties, whether or not such
Agreement mcluded any other Person; (n) the draftme or negotiation of any such
Apreement: (m) any actual or contenyplated demand, request or application for
any such Agreement, and any response thereto: and (1v) any actual or
contemplated objection or refusal to enter mto any such Agreement, and any
response thereto.

The term “Reviewed” means exammed, assessed, considered, analyzed or
evaluated.

The term “you” and “your” means the Person to whom or entity to which this
subpoena was issued.

To the extent necessary to brmg withm the scope of this this subpoena any

information or Documents that might otherwise be construed to be outside its

aa:

a. the word “or” means “and/or”:

b. the word “and” means “and/or”:

c. the functional words “each,” “every” “any” and “all” shall each be deemed
to melude each of the other fimctional words:

d the masculne gender mcludes the female gender and the female gender
includes the masculine gender; and

e. the smgular mcludes the plural and the plural meindes the simegular.

Instructions
Case 1:20-cv-10832-AT-SN Document 59-3 Filed 03/11/21 Page 7 of 18

Unless otherwise specified, this subpoena calls for production of the oriemal
Documents and all copies and drafts of same. Documents responsive to this
subpoena may be m electrome or paper form Electrome Documents such as email
should be produced m accordance with the attached Document entiled SEC Data
Delvery Standards. All responsive electromic Documents, mcluding all metadata,
should also be produced m their native software format.

The subpoena does not require that you produce to the Staff of the SEC any
documents you may have previously provided m connection with the
investigation of this matter

For Documents m paper format, you may send the origmals, or, if you prefer, you
may send copies of the oricmals. The Commission cannot remburse you for the
copying costs. If you are sending copies, the staff requests that you scan (rather
than photocopy) hard copy Documents and produce them m an electronic format
consistent with the SEC Data Delivery Standards. Alternatively, you may send us
photocopies of the Documents m paper format. If you choose to send copies, you
must secure and retam the orismals and store them m asafe place. The staff may

later request or require that you produce the origmals.

Whether you scan or photocopy Documents, the copies must be identical to the
oriemals, mcludme even famt marks or prmt. Also, please note that if copies of a
Document differ m any way, they are considered separate Documents and you
must send each one. For example, if you have two copies of the same letter, but
only one of them has handwritten notes on i, you must send both the clean copy
and the one with notes.

In produce a photocopy of anorigmal Document that contams post-1(s),
notation flag(s), or other removable markings or attachments which may conceal
all or a portion of the markings contamed im the origmal Document, photocopies
of the ongmal Document both with and without the relevant post-i(s), notation
flap(s), or removable markings or attachments should be produced.

Documents should be produced as they are kept m the ordmary course of busmess
or be orgamzed and labeled to correspond with the categones m this request. In
that regard, Documents should be produced m a umitized mammer, 1e., delmeated
with staples or paper chps to identify the Document boundaries.

Documents should be labeled with sequential numbermg (bates-stamped).

You nust produce all Documents created durmg, or Concermme, the time periods
identified m this subpoena, unless otherwise specified.

The scope of any given request should not be imuted or narrowed based on the
fact that it calls for Documents that are responsive to another request.
10.

11.

12.

13.

Case 1:20-cv-10832-AT-SN Document 59-3 Filed 03/11/21 Page 8 of 18

You are not required to produce exact duplicates of any Documents that have
been previously produced to the Securities and Exchange Commussion staffm
connection with this matter. If you are not producme Documents based upon a
prior production, please identify the responsive Documents that were previously
produced.

For any Documents that qualify as records of regularly conducted activities under
Federal Rule of Evidence 902(11), please complete a business records
certification (a sample of which ss enclosed) and return it with the Document
production.

This subpoena covers all Documents m or subject to your possession, custody or
control mcludmg all Documents that are not m your mmediate possession but
that you have the effective ability to obtam, that are responsive, m whole or m
part, to any of the mdnvidual requests set forth below. If, for any reason —
melding a clam of attormey-chent privilege — you do not produce somethme
called for by the request, you should submit a lst of what you are not producms.
The lst should describe each item separately, notmeg:

its author(s);

its date:

its subject matter;

the name of the Person who has the item now, or the last Person known to
have tt,

the names of everyone who ever had the item or a copy of it, and the
names of everyone who was told the item's contents;

the basis upon which you are not producing the responsive Document;
the specific request m the subpoena to which the Document relates;
the attorney(s) and the chent(s) mvolved; and

in the case of the work product doctrine, the ligation for which the
Document was prepared m anticipation.

co pppoe

Poet fh

If Documents responsive to this subpoena no longer exist because they have been
lost, discarded, or otherwise destroyed, you should identify such Documents and
give the date on which they were lost, discarded or destroyed.
Case 1:20-cv-10832-AT-SN Document 59-3 Filed 03/11/21 Page 9 of 18

Documents to be Produced

Produce all Documents identified below (electronically, pursuant to the Commussion’s

Data Delivery Standards) Concernmg any accounts at SVB m the name of Ripple,

Garlinghouse, or Larsen mchidmg, but not bmited to, account number Ripple

Account #]§J and Garlnghouse Account #

1. Electronic file of all account transaction data from m either MS Excel spreadsheet
file format or nm a Delmuted Text file format with a preferred delmiter of a vertical

bar “|”.

2. Electronic mage of all account openmg and authority mformation, mchidmg, but
not kmited to, new account apphcations and attachments or exhibits thereto,
corporate or partnership resohitions, and all signature cards, regardless of when

created, prepared, received, or otherwise obtamed

3. Electronic mage of all monthly account statements.

4. Electronic mage of all supportmg documents for all account transactions m the
monthly account statements including, but not limited to, the followmg: canceled
checks (front and back); deposit shps and copies of the deposit items hsted on the
deposit shps; debit and credit notices; drafts of all manner, cashier’s checks; official
checks; money orders; certified checks; electromc fund transfer notices; wire
transfer advices/notices and wire transfer mstructions (including authorizations,

memoranda, and confirmations).
Case 1:20-cv-10832-AT-SN Document 59-3 Filed Ol rife Ot EQ lab 8 Commission
Data Delivery Standards

U.S. Securities and Exchange Commission

 

This document describes the technical requirements for paper and electronic document productions to the U.S.

Securities and Exchange Commission (SEC). **Amy questions or proposed file formats other than those
described below must be discussed with the legal and technical staff of the SEC Division of Enforcement

prior to submission. **

 

 

 

 

 

Cra rae) RET ANON oo sg ose ee el ee eee 1
SRG NN NRIR a 28 ers | a roe es re ee ag ey ee tee eee a 2
L Imaged Productions. 3
Tm coasts Saas aaa cheer sap seascapes ep sesame nesses 3
e+ Aimee a aT RN TA Ee a Ss espa sss ep ccd sosecases capsceasoneaee secon sneer peesetses sacaesasnesneonimecasahigspsaeasanpans isaaaapnaaaaeesnapenede 3
SS TN cscs cass acectscasccxsaaneseea eae cqec peaetdesseocis sie peasant arene at Ee EES 3
OR URE op opr ee es ae ete are eS ce Me A a oe seh pe yt cen oe ay cel 9 ever eriers a ae 3
5. Linked Native Files... .-------.-eecoeeeo = tS eae a 3
Th Dative Pile Peodoctions wth Lomi ites 22 5 scot aa 2 er EE EE o
URS PRR aie DE a ges aa pac oogenesis NS ase Sata Saas pets teanla Gana s Tay Dsseeacasestgeats o
TVs, | MRM ERNE csc cr ca caccteaserescat ce raccmemth his atin amaee ns ignat ee peda ee anh cece EES 4
WE: "Efecciromise “Tseathe: auntl Bi ani Renita hs ss ts sass accent azasect eat seach anton aeceac tab nt aasti eterna tates 4
AVA Eileen: Pans pecans Since cseseses teas pst spac nap sets catanae tac ceases age ee et ae nea
TARTS Pa taes APOE ct ts ta Sebate tat bak tei oh htt ac ec aide eri haat tat acaep icin apse sa nett popeeey 5

SEE RECO NE aah a ce a ee tes tee ett ee ONL

 

General Instructions

Due to COVID-19 restrictions the current, temporary mailing address for all physical productions sent to the SEC is:
ENF-CPU, 6315 Bren Mar Drive, Suite 175, Alexandria, VA 22312

Electronic files must be produced in their native format, 1-e. the format in which they are ordinarily used and maintained during the
normal course of business. For example, an MS Excel file must be produced as an MS Excel file rather than an image ofa spreadsheet.
(Note: An Adobe PDF file is pat considered a native file unless the document was inifially created as a PDF.)

In the event produced files require the use of proprietary software not commonly found in the workplace. the SEC will explore
other format options with the producing party.

The proposed use of file de-duplication methodologies or computer-assisted review or technology-assisted review (TAR) during
the processing of documents must be discussed with and approved by the legal and technical staff of the Division of
Enforcement (ENF). If your production will be de-duplicated it is vital that you 1) preserve any unique metadata associated with
the duplicate files, for example, custodian name and file location and, 2) make that unique metadata part of your production to the
SEC.

Rev 12/2020
Case 1:20-cv-10832-AT-SN Document59-3 Filed Ope ef Qi EkeMnbE Commission
Data Delivery Standards

General requirements for ALL document productions are:

I.

»

pI

11.
12.

Es,

14.

15.

16.
17.

18.

19.

A cover letter must be included with each production and should include the following information:

a. Case number, case name and requesting SEC staff member name

b. Alist of each piece of media inchided in the production with its unique production volume number

c. A list of custodians, identifying the Bates range for each custodian

dad. The time zone m which the emails were standardized dunng conversion

e. Whether the production contains native files produced from Mac operating system environments
Data can be produced on CD, DVD, thumb drive, etc, using the media requiring the least number of deliverables and
labeled with the following:

a. Case number

b. Production date
c. Producing party
d. Bates range (if applicable)
All submissions must be organized by custodian unless otherwise instructed.
All document family groups, ie. email attachments, embedded files, etc_ should be produced together and children files
should follow parent files sequentially in the Bates numbering.
Ail load-reacdy collections should include only one data load file and one image pointer file.
All load-teady text nist be produced as separate document—level text files.
All load-teady collections should account for custodians in the custodian field.
All load-ready collections must provide the extracted contents of any container files to ensure all relevant files are produced
as separate records.
Audio files should be separated from data files if both are imcinded in the production.

. Only alphanumeric characters and the underscore character are permitted in file names and folder names. Special characters

are not permitted.

All electronic productions submitted on media must be produced using industry standard self-extracting encryption software.
The SEC uses 7zip to access compressed files. Note that the SEC cannot accept files that use AES-256 Jpeg or pk AES-250-
Cert Deflate compression methods, even if the files are created with 7zip. I you have any questions or need additional
information, please reach out to the requesting SEC staff member.

Electronic productions of 20 GB or less are strongly encouraged to be submitted via Secure File Transfer. All Secure File
Transfers should be sent to the SEC Centralized Production Unit (ENF-CPUi@sec gov) with a CC to the requesting SEC staff
member. If you do not have your own Secure File Transfer application, you may reach out to the requesting SEC staff member
for a link to the SEC system in order to upload your production. [fusing the SEC Secure File Transfer system. you will NOT
be able to CC individuals outside the SEC on your upload transmussion. Note that the SEC cannot accept productions made
using file shanng sites such as Google Drive, Microsoft Office 365 or Dropbox.

Productions containmg BSA or SAR material must be delivered on encrypted physical media. The SEC cannot accept
electronic transmission of BSA or SAR material Any BSA of SAR maternal produced should be segregated and appropriately
marked as BSA or SAR material, or should be produced separately from other case related material.

Passwords for electronic documents, files, compressed archives and encrypted media must be provided separately either via
email or in a cover letter apart from the media.

All electronic productions should be produced free of computer viruses.

Before producing forensically collected images. parties should reach out to the requesting SEC staff member in order to
discuss appropriate handling.

Before producing unique data sets (large sets of relational data, website reconstruction, chat room data, etc_), parties should

teach out to the requesting SEC staff member in order to discuss an appropriate production format.
Additional technical descriptions can be found in the addendum to this document.

*Please note that productions sent to the SEC via United States Postal Service are subject to Mail Irradiation, and as a
result electronic productions may be damaged.*

Rev 12/2020
Case 1:20-cv-10832-AT-SN Document 59-3 Filed Ole ee arife2 Qi EecMnbE Commission
Data Delivery Standards

Delivery Formats

T.  Imaged Productions
The SEC prefers that all scanned paper and electronic file collections be produced in a structured format including industry
standard load files, Bates numbered image files, native files and searchable document-level text files.

L.

a

Images

a. Black and white images must be 300 DPI Group IV single-page TIFF files

Color images must be produced in JPEG format

File names cannot contain embedded spaces or special characters (including the comma)

Folder names cannot contain embedded spaces or special characters (including the comma)

All image files mmst have a unique file name, Le. Bates number

Images must be endorsed with sequential Bates numbers in the lower might comer of each image
The number of image files per folder should not exceed 2,000 files

Excel spreadsheets should have a placeholder image named by the Bates number of the file
AUTOCAD photograph files should be produced as a single page JPEG file

rpg he BO ot

Image Cross-Reference File
The image cross-reference file (LOG or OPT) links the images to the database records. It should be a comma-delimited
file consisting of seven fields per line with a line in the cross-reference file for every image in the database with the
following format:

ImagelD, VolumeLabel ImageFilePath, DocumentSreak, Folder Break, BoxBreak,PageCount

Data File
The data file (DAT) contains all of the fielded information that will be loaded into the database.

a. The first line of the DAT file must be a header row identifying the field names
b. The DAT file must use the following Concordance® default delimiters:
Comma J ASCII character (020)
Quote b ASCII character (254)
Ifthe DAT file is produced in Unicode format it mst contain the byte order marker
Date fields should be provided in the format: mm‘dd/yywyy
Date and time fields must be two separate fields
The time zone must be included in all time fields
If the production includes imaged emails and attachments, the attachment fields mmst be included to preserve the
parent/child relationship between an email and its attachments
An OCRPATH field must be included to provide the file path and name of the extracted text file on the produced
storage media. The text file must be named after the FIRSTBATES. Do not include the text in the DAT file.
i. For productions with native files, a LINE field must be included to provide the file path and name of the native file
on the produced storage media. The native file mmst be named after the FIRSTBATES.
BEGATTACH and ENDATTACH fields nmst be two separate fields
A complete list of metadata fields is available in Addendum A to this document

r mhp en

Pris:

Text

Text must be produced as separate documentevel text files, not as fields with the DAT file. The text files must be named
per the FIRSTBATES/Image Key and the full path to the text file (QCRPATH) should be included in the DAT file. Text files
may be in either ANSI or Unicode format, however, ALL text files nmust be in the same format within the same production Note
that productions containing text with foreign characters must produce text files in Unicode format to preserve the foreign
characters. Text files nmust be in a separate folder, and the mumber of text files per folder should not exceed 2.000 files. There
should be no special characters (including commas) in the folder names. For redacted documents, provide the full text for
the redacted version.

Linked Native Files

Copies of original email and native file documents/attachments must be included for all electronic productions.
a. Native file documents must be named per the FIRSTBATES mimber

b. The full path of the native file must be provided in the DAT file for the LINE field

ce. The sumber of native files per folder should not exceed 2.000 files

Rev 12/2020
Case 1:20-cv-10832-AT-SN Document 59-3 Filed Ope ee arife2 Qi EcMnbE Commission
Data Delivery Standards

IL Native File Production without Load Files

Vv.

VL

VIL

With prior approval, native files may be produced without load files. The native files must be produced as they are maintained
in the normal course of business and organized by custodian-named file folders. When approved, native email files (PST or
-MBOX) may be produced. A separate folder should be provided for each custodian.

Adobe PDF File Production
With prior approval, Adobe PDF files may be produced in native file format.
1_ All PDFs omest be unttized at the document level, Le. each PDF nmst represent a discrete document.
2. PDF files should be produced in separate folders named by the custodian. The folders should not contam any special
characters (including commas).
3. All PDF files mmst contain embedded text that includes all discernible words within the document, not selected text
or image only. This requires all layers of the PDF to be flattened first.
4. If PDF files are Bates endorsed, the PDF files must be named by the Bates range.

Audio Files

Audio files ftom telephone recording systems must be produced in a format that is playable using Microsoft Windows
Media Player™ Additionally, the call information (metadata) related to each audio recording MUST be provided. The
metadata file mst be produced in a delimited text format. Field names must be included in the first row of the text file.

The metadata nmst include. at a minimum, the following fields:

1) Caller Name: Caller’s name or account/identification number
2) Onginating Number: Caller’s phone number

3) Called Party Name: Called party's name

4) Terminating Number: Called party's phone number

5) Date: Date of call

6) Time: Time of call

7) Filename: Filename of audio file
Video Files

Video files must be produced in a format that is playable using Microsoft Windows Media Player™

Electronic Trade and Bank Records
When producing electronic trade records, bank records, or financial statements, provide the files in one of the following formats:

1_ MS Excel spreadsheet with header information detailing the field structure. If any special codes exist in the dataset, a
separate document must be provided that details all such codes. If details of the field structure do not fit in the header, a
separate document must be provided that includes such details.

2. Delimited text file with header information detailing the field structure. The preferred delimiter is a vertical bar “|”. If
any special codes exist in the dataset, a separate document must be provided that details all such codes. If details of the
field structure do not fit in the header, a separate document must be provided that includes such details.

Electronic Phone Records
When producing electronic phone records, provide the files in the following format:

1. MS Excel spreadsheet with header information detailing the field structure. If any special codes exist in the dataset, a
separate document must be provided that details all such codes. If details of the field structure do not fit in the header, a
separate document must be provided that includes such details. Data must be formatted in its native format (ie
dates in a date format, numbers in an appropriate numerical format, and numbers with leading zeroes as text).

a. The metadata that must be included is outlined in Addendum B of this document. Each field of data nist be
loaded into a separate column For example, Date and Start_Time must be produced im separate columms and
not combined into a single column containing both pieces of information. Any fields of data that are provided
in addition to those listed in Addendum B nist also be loaded into separate columns.

Rev 12/2020
Case 1:20-cv-10832-AT-SN Document59-3 Filed Opel ee aif2 Qi HcMnb? Commission
Data Delivery Standards

VOL Audit Workpapers
The SEC prefers for workpapers to be produced in two formats: (1) With Bates numbers in accordance with the SEC Data
Delivery Standards; and (2) in native format or if proprietary software was used, on a standalone laptop with the appropriate
software loaded so that the workpapers may be reviewed as they would have been maintained in the ordinary course of
business. The laptop must have printing capability, and when possible, the laptop should be configured to enable a Virtual
Machine (VM) environment.

TX. Mobile Device Data

Before producing mobile device data (including but not limited to text messages) parties should reach out to the requesting
SEC staff member in order to discuss the appropriate production format.

Rev 12/2020
Case 1:20-cv-10832-AT-SN Document59-3 Filed OS pel ee darif2 Qi Eectnb? Commission
Data Delivery Standards

ADDENDUM A

The metadata of electronic document collections should be extracted and provided ina DAT file using the field definition and

formatting described below.

 

Field Name

Sample Data

Description

 

FIRSTBATES

EDC0000001

First Bates number of native file document/email

 

LASTBATES

EDC0000001

Last Bates nuniber of native file document/email
**The LASTBATES field should be populated
for single page documents/emails.

 

ATTACHRANGE

EDC0000001 - EDC0000015

Bates number of the first page of the parent
document to the Bates number of the last page of the
last attachment “child” document

 

BEGATTACH

EDC0000001

First Bates number of attachment range

 

ENDATTACH

EDC0000015

Last Bates number of attachment rance

 

PARENT BATES

EDC0000001

First Bates number of parent document/Email

**This PARENT BATES field should be populated
in each record representing an attachment “child”
document

 

CHILD BATES

EDC0000002; EDCO000014

First Bates number of “child” attachment(s); can be

more than one Bates number listed depending on the

mumber of attachments

**The CHILD BATES field should be populated in
each record representing a “parent” document

 

CUSTODIAN

Smith, John

Email: Mailbox where the email resided

Native: Name of the individual or department front
whose files the document originated

 

FROM

John Smith

Email: Sender

Native: Author(s) of document

**semi-colon should be wed to separate nmultiple
entries

 

TO

Coffman, Janice: LeeW
[mailto:-LeeW @MSN_com]

Recipient(s)
**semi-colon should be wed to separate nuultiple
entries

 

cc

Frank Thompson [mailto:
frank Thompson@cdt.com]

Carbon copy recipient(s)
**semicolon should be used to separate multiple
entries

 

BCC

John Cain

Blind carbon copy tecipient(s)
**semi-colon should be wed to separate nmltiple
entries

 

SUBJECT

Board Meeting Minutes

Email: Subject line of the email
Native: Title of document (if available)

 

FILE NAME

BoardMeeting Minutes docx

Native: Name of the original native file, including
extension

 

DATE SENT

10/12/2010

Email: Date the email was sent
Native: (empty)

 

"TIME SENT TIME
_ZONE

07:05 PM GMT

Email: Time the email was sent’ Time zone in which

the emails were standardized during conversion.

Native: (empty)

**This daia must be a sepatate field and cannot be
combined with the DATE SENT field

 

TIME ZONE

 

 

GMT

 

The time zone in which the emails were standardized
during conversion.

Email: Time zone

Native: (empty)

 

 

6
Rev 12/2020
Case 1:20-cv-10832-AT-SN Document59-3 Filed OSL ee danrifre Gt $9-AinbE Commission

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= Data Delivery Standards
LINK D:\001\ EDC0000001 msg Hyperlink to the email or native file document
**The linked file must be named per the
FIRSTBATES number
MIME TYPE application/msword The content type of an email or native file document
as identified/extracted from the header
FILE EXTEN MSG The file type extension representing the email or
native file document; will vary depending on the
format
AUTHOR John Smith Email: (empty)
Native: Author of the document
LAST AUTHOR | Jane Doe Email: (empty)
Native: Last Author of the document
DATE CREATED | 10/10/2010 Email: (empty)
Native: Date the document was created
TIME _CREATED/T| 10:25 AM GMT Email: (empty)
IME ZONE Native: Time the document was created including time
zone
**This data must be a separate field and cannot be
DATE _ MOD 10/12/2010 Email: (empty)
Native: Date the document was last modified
TIME MOD/TIME | 07:00 PM GMT Email: (empty)
ZONE Native: Time the document was last modified including
the time zone
**This data must be a separate field and cannot be
DATE _ACCESSD | 10/12/2010 Email: (empty)
Native: Date the document was last accessed
TIME ACCESSD/T| 07:00 PM GMT Email: (empty)
IME ZONE Native: Time the document was last accessed including
the time zone
**This data must be a separate field and cannot be
PRINTED DATE | 10/12/2010 Email: (empty)
Native: Date the document was last printed
FILE SIZE 5,952 Size of native file document/email in KB
| PGCOUNT 1 Number of pages in native file document/email
PATH J\Shared\Smith}\October Email: (empty)
Agenda doc Native: Path where native file document was stored
INTFILEPATH Personal Folders\Deleted Email: original location of email including original
Ttems\Board Meeting file name.
Minutes.msg Native: (empty)
INTMSGID =000805c2c71b$75977050$cb | Email: Unique Message ID
$306d1@MSN> Native: (empty)

 

Rev 12/2020
Case 1:20-cv-10832-AT-SN Document59-3 Filed OS pL ee darife2 Qi EieMnb? Commission

HEADER

Return-Path:

<example from@fdc edu>
X-SpamCatcher-Score:1[X]
Recetved:ffom[136.167.40.119]
(HELO dc.edu)

by fe3.deedu (CommuniGate
Pro SMTP4.1.8)

with ESMTP-TLS id 61258719
for example to(@mail dce_edu;
Mon, 23 Aug 2004 11:40:10 4
400

Message-ID-

<4129F3CA4 2020509 @dc.edus
Date: Mon, 33 Ang 2005
11:40:36 -400

From: Taylor Evang
<example froméffdc.edu>
User-Agent:‘Mozilla/5.0
(Windows:U; Windows NT 5.1]
en-US :1v:1.0.1)
Gecko/20020823 Netscape/7_0
X-Accept-Language‘en-us.en
MIME-Version:1.0

To: Jon Smith
“example to(@mail dc.edu>
Subject-Business Development
Meeting

Content-Type:
text/plain:charset=us-ascit;
format=flowed
Content-Transfer-Encoding: /bil

Email: The email header information
Native: (empty)

Data Delivery Standards

 

MD5HASH

d131dd02@cSepeec4693d9a069
Saif9Sc
2fcab5871246 Teab4004583eb
sib7iso

MDS Hash value of the document.

 

OCRPATH

 

 

TEXT/O0L/EDCO000001 txt

 

Path to extracted text of the native file

 

 

Sample Image Cross-Reference File:

 

 

IMGO000001,,E\001\IMGOO0000L.TIF,¥,..
IMGO000002,,E:\001\IMG0000002.TIF,,..
IMGO000003,,E:\001\IMG0000003.TIF,,:,
IMGO000004,,E:\001\IMGO0000004.TIF,Y,,,
IMGO000005,,E:\O01\IMGOQ00005.TIF,Y,,,
IMGO000006,,E:\001\IMGO000006.TIF,,,,

 

 

Rev 12/2020
Case 1:20-cv-10832-AT-SN Document 59-3 Filed OS fle ee arif Gi Ec MnbE Commission
Data Delivery Standards

ADDENDUM EB

For Electronic Phone Records, include the followime fields in separate cohmms:
For Calls:

1) Account Number

2) Connection Date — Date the call was received or made

3) Connection Time —Time call was received or made

4) Seizure Time — Time it took for the call to be placed in seconds

3) Originating Number — Phone that placed the call

6) Terminating Number— Phone that received the call

7) Elapsed Time — The length of tume the call lasted, preferably in seconds
8) End Time — The time the call ended

9) Number Dialed — Actual number dialed

10) IMEI Originating — Unique id to phone used to make call

11) IMEI Terminatins— Uniqne id to phone used to receive call

17) IMSI Onginating — Unique id to phone used to make call

13) IMSI Terminating- Unique id to phone used to receive call

14) Call Codes — Identify call direction or other routing information

15) Time Zone — Time Zone in which the call was received or placed, if applicable

For Text messages:

1) Account Number

2) Connection Date — Date the text was received or made

3) Connection Time — Time text was received or made

4) Onginating Number — Who placed the text

5) Terminating Number — Who received the text

6) IMEI Originating — Unique id to phone used to make text

7) IMEI Terminating— Unique id to phone used to receive text

8) IMSI Originating - Unique id to phone used to make text

9) IMSI Terminating- Unique id to phone used to receive text

10) Text Code — Identify text direction, or other text routing information
11) Text Type Code — Type of text message (sent SMS. MMS. or other)
13) Time Zone — Time Zone in which the call was recerved or placed, if applicable

For Mobile Data Usage:

1) Account Number

2) Connection Date — Date the data was received or made

3) Connection Time — Time data was received or made

4) Oniginating number — Number that used data

5) IMEI Originating — Unique id of phone that used data

6) IMSI Originating - Unique id of phone that used data

T) Data or Data codes — Identify data direction, or other data routing information
8) Time Zone — Time Zone in which the call was received or placed, if applicable

Rev 12/2020
